Citation Nr: 1142181	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  11-06 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the Veteran is entitled to additional vocational rehabilitation training benefits under the provisions of Chapter 31, Title 38, United States Code, to include courses taken after January 31, 2006, the expenses of the certification tests taken in 2008, and any appropriate monthly stipend payment for the period of time from March 4, 2008 to June 2, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

Based on the evidence of record in the vocational rehabilitation files the Veteran's active military service appears to have extended from February 1987 to September 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 letter from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In August 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of this testimony is associated with the claims file.  

At the August 2011 hearing, the Veteran was very specific that he was claiming only reimbursement for the additional courses and certifications taken after January 31, 2006 related to his qualification for a permanent teaching license.  He was specific that he was not asserting a claim for additional vocational rehabilitation benefits, nor was he asserting that he was due any vocational rehabilitation benefits for maintaining his teaching license once he qualified for his permanent license.  Accordingly, the Board has recharacterized the issue on appeal to a single issue to accurately reflect the Veteran's claim on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran participated in an approved vocational rehabilitation program; the stated goal was to obtain employment in education as a secondary education teacher.  

2.  The Veteran was issued a Provisional Teaching License which was valid from July 2005 to June 2008 and was not renewable.

3.  The Provisional Teaching License was issued with specific requirements that additional courses in education, and two certification tests be completed before a five-year renewable Permanent Teaching License would be issued.  

4. In January 2006, the Veteran was notified that he had completed his vocational rehabilitation and employment program as a Business Education Teacher.

5.  In 2008, the Veteran completed the additional courses in education, and two certification tests mandated in his Provisional Teaching License.

6.  The Veteran maintains employment as a secondary school business education teacher.  


CONCLUSION OF LAW

The criteria for entitlement to additional vocational rehabilitation benefits under Chapter 31, Title 38 of the United States Code, to include: courses taken after January 31, 2006, the expenses of the certification tests taken in 2008, and any appropriate monthly stipend payment for the period of time from March 4, 2008 to June 2, 2008, have been met.  38 U.S.C.A. § 3100  (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.283 , 21.284 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. Such duty is applicable to claims filed in association with Chapter 51 of Title 38 of the United States Code.  Because the statute at issue in this matter is found in Chapter 31 of Title 38 of the United States Code, these provisions are not applicable to this claim.  See, Barger v. Principi, 16 Vet. App. 132, 138   (2002). 

VA Vocational Rehabilitation and Education (VR&E) programs have their own provisions that address notification and assistance.  See 38 C.F.R. § 21.420.  Under 38 C.F.R. § 21.420(a), "VA will inform a Veteran in writing of findings affecting receipt of benefits and services under Chapter 31."

Given the favorable outcome below, no conceivable prejudice to the Veteran could result; accordingly, further review with respect to notification and assistance is unnecessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran claims entitlement to reimbursement for the additional courses and certifications taken after January 31, 2006 related to his qualification for a permanent teaching license.  

The purposes of the vocational rehabilitation program is to provide to eligible veterans with compensable service-connected disabilities all services and assistance necessary to enable them to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 C.F.R. § 21.1(a).  

The three basic requirements for eligibility for Chapter 31 vocational rehabilitation training are set out in 38 C.F.R. § 21.1(b).  The first requirement is that of a basic entitlement to services under 38 C.F.R. § 21.40. See 38 C.F.R. § 21.1(b)(1).  The second requirement under 38 C.F.R. § 21.1(b) is that the services necessary for training and rehabilitation must be identified by VA and the Veteran.  38 C.F.R. § 21.1(b)(2).  The third requirement is that VA and the Veteran must develop a written plan describing the program goals and the means through which those goals will be achieved.  38 C.F.R. § 21.1(b)(3). In this case, all three requirements were met. 

The Veteran participated in an approved vocational rehabilitation program.  The rehabilitation plan was set forth on a VA Form 28-8872 dated December 2004.  The program code was "Secondary School Education."  The program goal was to "maintain employment in Education as a teacher."  Objective number one was identified that the "Veteran will complete a certificate training program in the area of: Information Systems for Teaching High School."  The closure statement indicated that the "Veteran understands the purpose of Vocational Rehabilitation is to obtain and maintain suitable entry level employment in the selected vocational field.  Veteran is to enter and maintain employment as a Teacher."

The Veteran completed his course of study.  A July 2005 letter indicates that he was hired as full-time teacher in the business education department of Warwick High School.  

A letter dated October 2005 from the Virginia Department of Education indicates that the Veteran was issued a Provisional Teaching License which was valid from July 2005 to June 2008.  This letter stated that a provisional license was nonrenewable and issued for three years.  The letter also indicated specific requirements that additional courses in education, and two certification tests which had to be completed before a five-year renewable Permanent Teaching License would be issued.  The letter listed four required courses, two Praxis assessment tests, and 300 hours of classroom teaching experience as the outstanding requirements for the issuance of the five-year renewable Permanent Teaching License.  The courses indicated were all education courses.  

In January 2006, the Veteran was issued a rehabilitation closure statement.  He was notified that he had completed his vocational rehabilitation and employment program as a Business Education Teacher.  This statement indicated that he was placed in rehabilitated status based on his continued and permanent employment as a secondary school business education teacher.  

The evidence of record indicates that the Veteran completed the additional courses in education in the period of time from March to June 2008.  At this time he also successfully completed the two required Praxis assessment tests.

Rehabilitation to the point of employability may include the services needed to train the veteran to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  Where a particular degree, diploma, or certificate is generally necessary for entry into the occupation, e.g., an MSW for social work, the veteran shall be trained to that level.  38 C.F.R. § 21.72 (b).  

The Veteran did not file a notice of disagreement with respect to the January 2006 rehabilitation closure statement.  He has generally asserted that this action contained clear and unmistakable error (CUE).  

Under the provisions of 38 C.F.R. § 3.105(a) , previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE). In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31   (1997); Damrel v. Brown, 6 Vet. App. 242, 245   (1994); Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44   (1993). 

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372   (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43   (1993). 

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a) , 3.400(k). 

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245   (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc)). 

The question at issue is did the Veteran complete his approved rehabilitation plan as set forth on the December 2004 VA Form 28-8872 to be properly placed in rehabilitated status in January 2006.  

The Veteran's rehabilitation plan was to become a secondary school business education teacher.  Objective number one was specific that the "Veteran will complete a certificate training program in the area of: Information Systems for Teaching High School."  The closure statement also specifically indicated that the "Veteran is to enter and maintain employment as a Teacher."

The October 2005 from the Virginia Department of Education was very specific that the Veteran was issued a Provisional Teaching License which was valid from July 2005 to June 2008.  This letter stated that a provisional license was nonrenewable and issued for three years.  The letter also indicated specific requirements that additional courses in education, and two certification tests which had to be completed before a five-year renewable Permanent Teaching License would be issued.  

The January 2006 rehabilitation closure statement indicated that he was placed in rehabilitated status based on his continued and permanent employment as a secondary school business education teacher.  This is not entirely accurate.  The Veteran was teaching on a Provisional Teaching License which was set to expire in June 2008 unless the Veteran completed the necessary education courses and certification tests.

As stated in the December 2004 rehabilitation plan the ultimate goal of the Veteran's vocational rehabilitation was "to enter and maintain employment as a Teacher."  As of the January 2006 closure statement the Veteran was only employed as a teacher on a Provisional Teaching License set to expire in three years.  The Board cannot believe that a rehabilitation plan to obtain a certificate to become a high school teacher does not contemplate the need to take the education courses and certification tests necessary to obtain a permanent teaching license.  
The courses and certification tests indicated as necessary to obtain the five-year renewable Permanent Teaching License were all education related.  

If the reasoning of the January 2006 rehabilitation closure statement is followed to its conclusion in the instant case, the purpose of the vocational rehabilitation was to gain the Veteran a job as teacher on a provisional teaching license which would expire in three years and leave him unemployed.  The statements in the 2004 rehabilitation plan indicating that the Veteran "will complete a certificate training program in the area of: Information Systems for Teaching High School.  . . . . to enter and maintain employment as a Teacher," would not contemplate education classes and certification tests to obtain his initial five-year renewable Permanent Teaching License.  This seems completely counter-intuitive to the stated goal of the rehabilitation plan.  

After review of the entire record, the evidence supports the Veteran's claim.  The evidence supports that the Veteran was not "rehabilitated" until June 2008 upon completion of his additional courses and certification tests.  Reimbursement for:  courses taken after January 31, 2006, the expenses of the certification tests taken in 2008, and any appropriate monthly stipend payment for the period of time from March 4, 2008 to June 2, 2008 is warranted.  


ORDER

Entitlement to additional vocational rehabilitation training benefits under the provisions of Chapter 31, Title 38, United States Code, to include: courses taken after January 31, 2006, the expenses of the certification tests taken in 2008, and any appropriate monthly stipend payment for the period of time from March 4, 2008 to June 2, 2008, is granted.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


